Title: To George Washington from Robert Morris, 10 April 1797
From: Morris, Robert
To: Washington, George



Dear Sir
Philad[elphi]a April 10th 1797

I forwarded by Post the letter mentiond in the annexed from Mr Parish, under a Blank Cover to your address (being then hurried). You will judge wether the Contents of the annexed will be any gratification to Mr La Fayette to whom I pray my Compts. Mrs Morris & Maria desire their best & affectionate regards to Mrs Washington & Miss Custis. We were happy in the Company of Master Custis yesterday He is astonishingly improved and is a manly fine Fellow. I pray to be also presented to Mrs Washington & Miss Custis and that you will ever consider me as most sincerely attached to you & yours

Robt Morris

